 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    BENJAMIN RAMOS,                                   No. 2:19-cv-01468-TLN-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    JEAN WEISS, et al.,
15                       Defendants.
16

17          Plaintiff Benjamin Ramos (“Plaintiff”), a state prisoner proceeding pro se, brings this civil

18   rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On November 26, 2019, the magistrate judge filed findings and recommendations which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. (ECF No. 10.) Plaintiff has not filed

23   any objections to the findings and recommendations.

24          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

25   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

27   1983); see also 28 U.S.C. § 636(b)(1).

28   ///
                                                       1
 1          Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. The Findings and Recommendations filed November 26, 2019 (ECF No. 10), are

 5   adopted in full;

 6          2. This action is DISMISSED, without prejudice, for failure to prosecute and failure to

 7   comply with Court rules and orders; and

 8          3. The Clerk of the Court is directed to enter judgment and close this file.

 9          IT IS SO ORDERED.

10   Dated: January 23, 2020

11

12

13
                                        Troy L. Nunley
14                                      United States District Judge

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
